DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 05/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11/15/2017 (see Date of Continuation on BIB) has been reviewed and is accepted.  The terminal disclaimer has been approved on 05/16/2022.

Response to Arguments
3.	Applicant amended claims 1-8.
4.	Applicant newly added claims 9-18.

Allowable Subject Matter
5.	Claims 1-18 are allowed.
6.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 7, and 8, prior arts of record (see as listed below) fail to anticipate or render obvious, alone or in combination, the features of a method of operating network access node in a wireless telecommunications system comprising a terminal device and a plurality of network access nodes, wherein the method comprises: 
establishing first wake-up signalling configuration information, wherein the first wake-up signalling configuration information comprises an indication of a first wake-up signalling format to be transmitted in advance of transmitting a paging message; 
establishing second wake-up signalling configuration information, wherein the second wake-up signalling configuration information comprises an indication of a second wake-up signalling format to be transmitted in advance of transmitting a paging message; and 
transmitting to the terminal device an indication of the first and second wake-up signalling configuration information, alone or in combination, the limitations of claims 1, 7, and 8.

Dependent claims 2-6, 9-13, and 14-18 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
7.	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al (US 2019/0150114) teaches wireless device, such as a user equipment (UE), may receive a configuration of a page monitoring periodicity, and a configuration of a wake-up signal from a network node, such as a base station. The UE may perform discontinuous monitoring for a plurality of wake-up signal based at least in part on a wake-up signal periodicity, and receive the wake-up signal on the wake-up signal periodicity. The UE may then monitor for paging messages to receive paging information, or updates to system information, during a page monitoring period according to the page monitoring periodicity, the wake-up signal periodicity, the received wake-up signal, or a combination thereof (Abstract).
Bhattad et al (US 2018/0332533) teaches to reduce power consumption, it may be preferred to allow a UE to transmit a PRACH and a PUSCH communication in the first step (first communication to the base station, such as in a communication preamble), and in the second step (second communication between a base station and a UE) to receive a wake-up signal and a PDCCH communication. The UE may not need to synchronize to the network before the first step or even acquire MIB/SIB, etc., to access the network (paragraph [0171]).
Jafarian et al (US 9,596,651) teaches the apparatus includes means for wirelessly receiving a message comprising a time for the apparatus to wake up and instructions to execute an action in response to receiving a paging frame from a wireless communication device. The apparatus further comprises means for receiving the paging frame from the wireless communication device (page 12 lines 3-36).  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/Primary Examiner, Art Unit 2641